Case: 14-60931      Document: 00513277361         Page: 1    Date Filed: 11/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                             November 18, 2015
                                    No. 14-60931
                                                                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


MIGUEL RAMON VENTURA-CUTEREZ; LUIS ANTONIO VENTURA-
CUTEREZ,

                                                 Petitioners

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 103 876
                               BIA No. A201 103 877


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Miguel Ramon Ventura-Cuterez and Luis Antonio Ventura-Cuterez,
natives and citizens of Guatemala, petition for review of the order of the Board
of Immigration Appeals (BIA) denying their motion to reconsider the BIA’s
dismissal of their appeal from the immigration judge’s order that they be
removed to their native country. See 8 U.S.C. § 1229a(c)(6)(A). They did not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60931    Document: 00513277361     Page: 2    Date Filed: 11/18/2015


                                 No. 14-60931

file a petition for review of the BIA’s underlying order dismissing the appeal of
the removal order, and thus we have no authority to entertain their arguments
pertaining to the underlying order of dismissal.          See Henderson ex rel.
Henderson v. Shinseki, 562 U.S. 428, 437 (2011); Kane v. Holder, 581 F.3d 231,
238 n. 14 (5th Cir. 2009).
      A denial of a motion to reconsider is assessed under a “highly deferential
abuse of discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). Petitioners’ brief fails to address the question whether the BIA abused
its discretion by denying their motion to reconsider. Consequently, petitioners
have arguably abandoned their only claim. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Moreover, to such extent as the brief may be liberally
construed to argue that the denial of the reconsideration motion must be
reversed under the highly deferential abuse of discretion standard of Zhao,
404 F.3d 295, the argument fails. Males who have been recruited by, but
refused to join, the Mara 18 gang do not have “particular [social] group status.”
Orellano-Monson, 685 F.3d at 521.
      PETITION DENIED.




                                       2